       Case: 1:20-cv-06478 Document #: 1 Filed: 10/30/20 Page 1 of 10 PageID #:1




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS

  UNIFACE B.V., a Dutch Limited Liability                 )
  Company,                                                )
                                                          )   Case No. 20-cv-6478
               Plaintiff,                                 )
  v.                                                      )
                                                          )
  SYSMEX AMERICA, INC.,                                   )
                                                          )
               Defendant.                                 )
                                                          )

                            COMPLAINT FOR COPYRIGHT INFRINGEMENT

         Plaintiff Uniface B.V. (“Uniface”), for its complaint for copyright infringement against

Sysmex America, Inc. (“Sysmex”), states as follows:

                                          NATURE OF ACTION

        1.           This is an action arising under the copyright laws of the United States. Uniface is a

global software company that offers a copyrighted development and deployment platform that

software developers use to write commercial software applications (the “Uniface Software Platform”).

Uniface permits certain of those software developers—under the terms of its agreements with the

developers—to, in turn, sublicense the deployment portion of the Uniface Software Platform to the

developers’ customers as part of the developers’ custom software applications.

        2.           Sysmex is a subsidiary of a former licensee of Uniface (i.e., Sysmex Corporation).

Sysmex’s license to use the Uniface Software Platform terminated as of January 29, 2020, and all of

Sysmex’s post-termination maintenance rights to maintain its clients’ software created using or

incorporating the Uniface Software Platform terminated as of July 29, 2020.

        3.           Yet Sysmex admittedly continues to use the Uniface Software Platform and support its

clients’ use of the Uniface Software. Uniface brings this action against Sysmex for such on-going,



{9152776:2 }                                          1
       Case: 1:20-cv-06478 Document #: 1 Filed: 10/30/20 Page 2 of 10 PageID #:2




post-termination unauthorized use, and inducement of its customers’ continued unauthorized use, of

Uniface’s copyrighted software platform.

                                             PARTIES

         4.    Uniface is a foreign limited liability corporation organized under the laws of the

Netherlands.

         5.    On information and belief, Sysmex is a Delaware corporation with its principal place

of business in Lincolnshire, Illinois.

                                  JURISDICTION AND VENUE

         6.    This action arises under the copyright laws of the United States. This Court has

original jurisdiction over copyright claims (under 17 U.S.C. § 101, et seq.) pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

         7.    Venue is proper under 28 U.S.C. §§ 1391(b)(1)-(3) because Sysmex resides in this

District, the alleged copyright infringement that forms the basis of the Complaint is actively

occurring in this District, and Sysmex is subject to general and specific personal jurisdiction of this

Court.

                                   FACTUAL BACKGROUND

         A.    The Parties and their Prior VAR License Agreement.

         8.    Uniface is a privately held software company headquartered in Amsterdam with

offices worldwide. Its development tools—the Uniface Software Platform—help software

developers quickly and efficiently adapt to new technologies and user preferences and permit more

effective development and deployment methodologies than other development platforms.

         9.    Uniface holds valid copyrights in the Uniface Software Platform, which are

registered with the United States Copyright Office under copyright registration numbers:

TX0001434087,        TX0004717243,         TX0005005452,        TX0005226249,        TX0007977063,

{9152776:2 }                                      2
       Case: 1:20-cv-06478 Document #: 1 Filed: 10/30/20 Page 3 of 10 PageID #:3




TX0008048368,        TX0008183233,       TX0008183393,          TX0008287014,     TX0008383243,

TX0008384931,        TX0008445094,       TX0008445102,          TX0008711369,     TX0008711793,

TX0008711795,        TXu001263231,       TXu001266670,          TXu001268251,     TXu001291464,

TXu001344251,       TXu001631221,       TXu001631463,     and     TXu001775198     (the   “Uniface

Copyrights”).

       10.      Under the terms of a standard VAR license agreement, Uniface’s customers pay

Uniface a fee to license the Uniface Software Platform for development, testing, and demonstration

purposes. Uniface’s customers then pay a separate, on-going royalty for each of their customers or

end users to whom they provide software developed using the Uniface Software Platform. This

royalty payment, typically equal to a percentage of their revenues from each customer that licenses

such applications, permits Uniface’s customers to sublicense the deployment portion of the Uniface

Software Platform to their end users. At all times, Uniface remains owner of the Uniface

copyrighted software and the Copyrights that were embedded in any software developed by a

licensee and deployed to an end user.

       11.      On January 29, 2002, Compuware N.V. (a predecessor-in-interest to Uniface)

entered into a VAR license agreement with Sysmex Corporation, a Japanese corporation.

       12.      Pursuant to that VAR license agreement, Sysmex was given access to the Uniface

Software Platform, including the Uniface Copyrights.

       13.      The VAR license agreement generally defined different types of licenses, including:

(1) Development Licenses, which were granted to Sysmex Corporation for its own internal use and

for the development of software intended for use by customers or end users; and (2) Deployment

or Runtime Licenses (including Application Specific Runtime Licenses and Generic Runtime

Licenses), which were required for customers of Sysmex, or end users, to use the software



{9152776:2 }                                    3
        Case: 1:20-cv-06478 Document #: 1 Filed: 10/30/20 Page 4 of 10 PageID #:4




developed by Sysmex. In addition to the royalties paid for these licenses, Sysmex was required to

pay annual maintenance fees on all licenses.

        14.      Upon information and belief, Sysmex Corporation is a parent corporation of

Sysmex.

        15.      According to its website, Sysmex distributes and supports automated in vitro

diagnostic hematology, flow cytometry, technology solutions, coagulation and urinalysis analyzers,

reagents and information systems for laboratories and healthcare facilities in North and South

America.

        16.      Sysmex developed its Work Area Management (“WAM”) software using the

Uniface Software Platform. Sysmex’s WAM-product is a so-called middleware product: a software

component that connects one software application to another.

        17.      Uniface is aware of at least 515 laboratories, hospitals, and universities throughout

the United States that Sysmex distributed Uniface licenses to.

         B.      The Termination of the VAR License Agreement.

        18.      Uniface provided Sysmex notice of termination of the VAR license agreement on

September 24, 2019, which meant that the agreement terminated on or around January 29, 2020.

Sysmex maintained a limited right to use the Uniface Software platform to maintain its existing

customer software for six months, i.e., until July 29, 2020. All of Sysmex’s rights to use and/or

distribute software created using or incorporating the Uniface Software Platform terminated as of

July 29, 2020.

        19.      Under the VAR license agreement, Sysmex was required to destroy all copies and

parts of the Uniface Software Platform upon termination, except for copies and parts required for

the ongoing maintenance of Sysmex’s existing customers, which could be kept through July 29,

2020.

{9152776:2 }                                      4
       Case: 1:20-cv-06478 Document #: 1 Filed: 10/30/20 Page 5 of 10 PageID #:5




       20.     Sysmex never provided, and has specifically refused to provide, proof that said

copies and parts of the Uniface Software Platform were destroyed.

       21.     Additionally, Sysmex was required to destroy the copies and parts of the Uniface

Software Platform that were required for the ongoing maintenance of existing customers by July

29, 2020.

       22.     Sysmex never provided, and has specifically refused to provide, proof that said

copies and parts of the Uniface Software Platform that were required for the ongoing maintenance

of existing customers were destroyed by July 29, 2020.

       23.     Sysmex does not dispute that the VAR license agreement is terminated.

       24.     Uniface and Sysmex, and Symex’s parent Sysmex Corporation, are involved in

litigation in Belgium over the amount of royalties paid during the term of the now-terminated

contract. This case does not overlap with the Belgium litigation. Uniface is not raising here any

contractual issues, including failure to pay royalties or any other alleged contractual breaches.

         C.    Uniface Learns that Sysmex Continues to use Uniface’s Copyrights.

       25.     Uniface has recently learned that Sysmex continues to use the Uniface Software

Platform to develop and upgrade its software and software being used by its customers or end users.

And Sysmex continues to use Uniface’s United States copyrights to do so.

       26.     For example, in the aforementioned litigation in Belgium, Sysmex admitted that it

continues to use Uniface’s copyrights in the United States without authorization.

       27.     Specifically, Sysmex admitted that it continues to “provide adaptive maintenance

(i.e. adaptations, such as debugging, to keep the existing WAM product usable in a changed or

changing environment) to the existing End Users.”

       28.     Thus, Sysmex, and its customers, continue to use, modify, alter, upgrade, recompile,

and add features to its software without authorization. Such actions are forbidden by copyright law.

{9152776:2 }                                     5
       Case: 1:20-cv-06478 Document #: 1 Filed: 10/30/20 Page 6 of 10 PageID #:6




                                    COUNT I
                      COPYRIGHT INFRINGEMENT (17 U.S.C. § 501)

       29.     Uniface incorporates paragraphs 1-28 as if fully set forth herein.

       30.     Uniface owns all right, title and interest in and to the Uniface Copyrights and has

standing to sue for enforcement of those copyrights. From the date of creation through the date of

filing, Uniface has complied in all respects with the Copyright Act.

       31.     Sysmex has infringed, and continue to infringe, upon Uniface’s copyright in the

Uniface Software Platform by continuing to internally use, and by continuing to distribute, the

Uniface Software Platform after July 29, 2020.

       32.     Sysmex has not obtained permission, consent, or license from Uniface for the

continued reproduction, distribution, use, modification, upgrade, recompiling, or adding features to

the Uniface Software Platform or works created using and incorporating the Uniface Software

Platform.

       33.     Sysmex’s end users have infringed, and continue to infringe, upon Uniface’s

copyright in the Uniface Software Platform by using the software Sysmex created using and/or

incorporating the Uniface Software platform following July 29, 2020, including the deployment

portions of the Uniface Software Platform, without authorization for such use.

       34.     Uniface did not authorize, permit, or consent to Sysmex’s use of the Uniface

Software Platform without a license, after July 29, 2020.

       35.     Sysmex has infringed on Uniface’s exclusive rights by:

               a. Reproducing the works in copies, in violation of 17 U.S.C. § 106(1);

               b. Preparing derivative works, in violation of 17 U.S.C. § 106(2); and/or

               c. Redistributing copies of the works to the public by sale or other transfer of

                   ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3).


{9152776:2 }                                     6
       Case: 1:20-cv-06478 Document #: 1 Filed: 10/30/20 Page 7 of 10 PageID #:7




       36.       Sysmex’s acts of infringement were done, and now continue to be done, with

knowledge that such actions constitute an infringement of Uniface’s exclusive rights and are,

therefore, willful within the meaning of 17 U.S.C. § 501. Uniface is entitled to damages and

Sysmex’s profits in an amount to be proven at trial.

       37.       Alternatively, Uniface is entitled to the maximum statutory damages in the amount

of $150,000 with respect to each work infringed, or for such other amounts as may be proper

under 17 U.S.C. § 504.

       38.       Uniface is entitled to recover its attorneys’ fees and full costs pursuant to 17 U.S.C.

§ 505.

       39.       As a direct and proximate result of the foregoing acts and conduct, Uniface has

sustained and will continue to sustain substantial, immediate and irreparable injury, for which

there is no adequate remedy at law. Unless enjoined and restrained by this Court, Sysmex will

continue to infringe Uniface’s rights in the Uniface Software Platform. Uniface is entitled to

preliminary and permanent injunctive relief.

                                   COUNT II
               CONTRIBUTORY COPYRIGHT INFRINGEMENT (17 U.S.C. § 501)

       40.       Uniface incorporates paragraphs 1-39 as if fully set forth herein.

       41.       Following the termination of the VAR agreement and the six-month permitted

maintenance period, Sysmex continues to facilitate the distribution of the Uniface Software

Platform by incorporating it into its own software and distributing the software to its customers or

end users.

       42.       By continuing to make its software available to its customers, Sysmex knowingly

and systematically enabled, induced, caused, facilitated, or materially contributed to their




{9152776:2 }                                       7
       Case: 1:20-cv-06478 Document #: 1 Filed: 10/30/20 Page 8 of 10 PageID #:8




unauthorized reproduction and use of the Uniface Software Platform in violation of the copyright

laws of the United States.

       43.     Sysmex has not obtained permission, consent, or license from Uniface for the

reproduction, distribution, use, modification, upgrade, recompiling, or adding features to the

Uniface Software Platform that is deployed to Sysmex’s end users.

       44.     Sysmex’s end users have infringed, and continue to infringe, upon Uniface’s

copyright in the Uniface Software Platform by using the software Sysmex created using and/or

incorporating the Uniface Software platform following July 29, 2020, including the deployment

portions of the Uniface Software Platform, without authorization for such use.

       45.     Sysmex knew when it reproduced and distributed the Uniface Software Platform—

and/or software created using and or incorporating the Uniface Software Platform—following July

29, 2020, that its customers or end users would use, reproduce, and/or distribute the Uniface

Software Platform without Uniface’s authorization and without a license.

       46.     Sysmex directly profited from the transmission of the Uniface Software Platform to

its customers and end users since they paid, and continue to pay, Sysmex for the software.

       47.     The acts of infringement of Sysmex were willful, in disregard of and with

indifference to the rights of Uniface.

       48.     As a direct and proximate result of the infringements by Sysmex, Uniface is entitled

to damages and its profits in an amount to be proven at trial.

       49.     Alternatively, Uniface is entitled to the maximum statutory damages in the amount

of $150,000 with respect to each work infringed, or for such other amounts as may be proper

under 17 U.S.C. § 504.




{9152776:2 }                                     8
       Case: 1:20-cv-06478 Document #: 1 Filed: 10/30/20 Page 9 of 10 PageID #:9




       50.         Uniface is entitled to recover its attorneys’ fees and full costs pursuant to 17 U.S.C.

§ 505.

       51.         As a direct and proximate result of the foregoing acts and conduct, Uniface has

sustained and will continue to sustain substantial, immediate and irreparable injury, for which

there is no adequate remedy at law. Unless enjoined and restrained by this Court, Sysmex will

continue to infringe Uniface’s rights in the Uniface Software Platform. Uniface is entitled to

preliminary and permanent injunctive relief.

                                         PRAYER FOR RELIEF

         WHEREFORE, Uniface demands judgment in its favor and against Sysmex on Counts I-

II, including, but not limited to, an Order:

         A. Enjoining Sysmex, their agents, subsidiaries, representatives, members, affiliates, and

               all persons active in concert or in participation with them from:

                   1. Infringing Uniface’s copyrighted works;

                   2. Encouraging or facilitating others to infringe Uniface’s copyright works; and

                   3. Continuing to use the Uniface Software Platform in violation of the copyright
                      laws of the United States;

         B. Awarding actual or statutory damages for infringement and willful infringement under

               17 U.S.C. § 504, as appropriate;

         C. Awarding Uniface compensatory damages it has suffered in an amount to be proven at

               trial;

         D. Awarding Uniface punitive and/or exemplary damages for all claims for which such

               damages are authorized;

         E. Awarding Uniface its costs and attorneys’ fees in this action pursuant to 17 U.S.C. §

               505 and other applicable laws;



{9152776:2 }                                         9
      Case: 1:20-cv-06478 Document #: 1 Filed: 10/30/20 Page 10 of 10 PageID #:10




         F. Awarding pre- and post-judgment interest at the maximum legal rate and costs;

         G. Awarding Uniface the profits Sysmex and its customers or end users received by use of

               the Uniface Software Platform; and

         H. Awarding such other and further relief as this Court deems just and proper.

                                          JURY DEMAND

         Uniface demands a trial by jury on all issues so triable.


Dated: October 30, 2020                         Respectfully submitted,

                                                    UNIFACE B.V.

                                                    By: /s/ Stephen J. Rosenfeld
                                                    One of their attorneys

                                                    Stephen J. Rosenfeld (Bar No. 6216769)
                                                    Nicholas A. Kurk (Bar No. 6292133)
                                                    Christopher Allen (Bar No. 6298965)
                                                    MCDONALD HOPKINS LLC
                                                    300 North LaSalle, Suite 1400
                                                    Chicago, IL 60654
                                                    Phone: (312) 642-6103
                                                    srosenfeld@mcdonaldhopkins.com
                                                    nkurk@mcdonaldhopkins.com
                                                    callen@mcdonaldhopkins.com

                                                    Attorneys for Plaintiff Uniface B.V.




{9152776:2 }                                        10
